Citation Nr: 0509364	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  02-17 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to March 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the veteran's claim for 
service connection for a right knee disorder.  The veteran 
filed a timely appeal to this adverse determination.

When this matter was previously before the Board in October 
2003 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.

The Board observes that in this remand, the Board noted that 
the veteran's VA Form 9 substantive appeal discussed a 
statement from the veteran's parents which was said to be 
enclosed with the appeal.  Since a review of the veteran's 
claims file revealed no evidence of such a statement, the 
Board instructed the RO to contact the veteran and to ask him 
to re-submit the statement from his parents.  The Board sent 
such a request to the veteran in May 2004, and informed the 
veteran that they would wait 60 days for the receipt of this 
letter.  To date, no such letter has been received.  As such, 
the Board finds that Board review of the veteran's claim is 
proper at this time.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's right knee disorder, diagnosed as recurrent 
patellofemoral dislocation, clearly and unmistakably existed 
prior to service and clearly and unmistakably was not 
aggravated therein, thus rebutting the presumption of 
soundness at service entrance.

3.  The veteran's right knee disorder became temporarily 
symptomatic following prolonged running, marching and 
standing, but the underlying right knee disorder did not 
increase in severity during service.


CONCLUSION OF LAW

A right knee disorder was neither incurred in nor aggravated 
by the veteran's active duty military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).  In this case, 
the veteran's claim was filed in October 2000, prior to the 
November 2000 effective date of the VCAA, and remain pending.  
Thus, the provisions of the VCAA are applicable in this case.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his service 
connection claim, as well as notice of the specific legal 
criteria necessary to substantiate his claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in August 2001, in the statements of the case 
(SOC) issued in August 2002, in the supplemental statements 
of the case (SSOCs) issued in December 2002 and November 
2004, in the Board remand dated in October 2003, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in May 2004, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO 
satisfied the notice requirements to: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment notes and medical statements, two lay 
statements submitted in support of the veteran's claim, and 
several personal statements made by the veteran in support of 
his claim.  The veteran testified at a hearing before an RO 
hearing officer in December 2002, and a transcript of this 
hearing has been added to the veteran's claims file.  The RO 
has obtained all pertinent records regarding the issue on 
appeal and has effectively notified the veteran of the 
evidence required to substantiate his claim.  The Board is 
not aware of any additional relevant evidence which is 
available in connection with this appeal, and concludes that 
all reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  In light of 
the foregoing, the Board finds that under the circumstances 
of this case, VA has made reasonable efforts to assist the 
veteran in attempting to substantiate his claim and that 
additional assistance is not required.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

The Board also observes that in a recent case, the United 
States Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction (AOJ, or RO in this case).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, 
in the present case, the appellant's claim was filed and 
initially denied prior to VCAA notice being provided to the 
appellant.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the claimant.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also  38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in May 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer of 
the appellant's case to the Board in January 2005, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated, and an SSOC 
was provided to the appellant in November 2004.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Indeed, the appellant has submitted numerous 
statements and testimony to VA showing why he believes he is 
entitled to service connection for a right knee disorder.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2004).  Regulations provide that a 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural  progress of the disease.  38 U.S.C.A. 
§ 1153 (West 2002); C.F.R. § 3.306(a) (2004).  In deciding a 
claim based on aggravation, after having determined the 
presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and then whether this 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

Unless there is clear and unmistakable evidence to the 
contrary, the VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his or her entrance into 
service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. 
§ 3.304 (2004).  The presumption of sound condition provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  This presumption attaches 
only where there has been as induction examination in which 
the later-complained-of disability was not detected.  Where a 
report of service entrance examination is not of record, the 
Board must accord the veteran the presumption of soundness at 
service entry, absent clear and unmistakable evidence to the 
contrary.  The term "noted" denotes only such conditions as 
are recorded in examination reports.  A reported history of 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304; Crowe v. Brown, 7 Vet. App. 
238 (1994).

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  
VAOPGCPREC 03-2003 (July 2003).

A review of the veteran's service medical records reveals 
that at the time of his service entrance examination in 
February 1987, the veteran did not complain of any right knee 
problems, and no right knee problem was found or diagnosed.  
As such, the presumption of soundness attaches in this case.

The Board's analysis thus must turn to the question of 
whether the record contains clear and unmistakable evidence 
both that the veteran's right knee disorder existed prior to 
service and that the disease or injury was not aggravated by 
service, thereby rebutting this presumption.  A review of the 
veteran's service medical records reveals that on February 
28, 1987, 11 days after service entrance, the veteran 
presented with complaints of pain in the right knee for the 
previous two days when running.  He denied any trauma to the 
knee.  He reported a past history of a dislocated kneecap 
twice in the past.  Physical examination showed no swelling 
or deformity and a full range of motion, with mild 
tenderness.  The joint was stable, and x-rays were normal.  
The examiner rendered diagnoses of status post dislocation of 
right patella, by history, and probable patellofemoral 
syndrome.

On March 2, 1987, the veteran was seen for a follow-up 
examination, at which time a history of dislocated patella 
was again noted.  The veteran reported that he was unable to 
run, march or stand for prolonged periods.  Following an 
examination, the examiner rendered a diagnosis of probable 
chondromalacia patella, status post dislocated patella.

The veteran was then sent for an orthopedic consultation.  In 
the consultation request, the examiner noted that the veteran 
had a history of a possible dislocated knee twice during the 
previous year.  The actual orthopedic consultation report, 
dated March 4, 1987, noted that the veteran had a "history 
of symptomatic recurrent patellar dislocation EPTE [existed 
prior to service entry]."  (emphasis in original).  The 
orthopedic surgeon continued that the veteran had not 
experienced any injury at RTC (Recruit Training Command), but 
had increased symptomatology with training.  It was 
determined that the veteran needed an EPTE Medical Board 
review.

The Medical Board Report, dated March 18, 1987, noted that 
the veteran reported an inability to run, march or stand for 
prolonged periods of time secondary to right knee pain.  The 
Board Report noted a "Significant medical history prior to 
enlistment as related by the patient revealed he has had 
recurrent dislocation of the right knee cap over the past 1 1/2 
years.  There was no recent history of trauma since arrival 
at Recruit Training Command."

The Board Report observed that at the time of enlistment, the 
veteran did not give a history of a dislocated patella, and 
that the examining physician made no comment on the Report of 
Medical Examination pertinent to the veteran's present 
condition.  The Medical Board then made the following 
conclusion:

The Medical Board finds [the veteran] to 
have a physical disability that existed 
prior to enlistment, not incurred in nor 
aggravated by military service.  It is 
further evident that the diagnosed 
medical condition precludes the member 
from reasonably fulfilling the purpose of 
employment on active duty...Therefore, it 
is the recommendation of the Medical 
Board that [the veteran] be discharged 
from the Naval service by reason of a 
physical disability existing prior to 
entry on active duty and which was not 
aggravated by military service...

The final diagnosis was recurrent patellar dislocation, right 
knee, symptomatic, existed prior to service entry.  The 
veteran then signed a statement certifying that it had been 
explained to him that the Medical Board "has found me to be 
unfit for further naval service by reason of recurrent 
patellar dislocation, right knee, symptomatic, a physical 
disability which existed prior to enlistment and which has 
not been aggravated by service."  He waived his right to a 
hearing before a Physical Evaluation Board, and requested 
that he be administratively discharged from the naval service 
"as soon as possible."  He also waived his right to submit 
a statement in rebuttal to the Medical Board's opinion and 
recommendation.

A post-service April 1990 Emergency Room Report from Mercy 
Health Center indicates that the veteran reported that he was 
stepping up at work and his left knee popped out. He stated 
that this had happened before, although he was unsure which 
knee.  The final diagnosis was of pain in the left knee 
related to injury.

The first post-service medical evidence relating to the 
veteran's right knee is a statement from a private 
chiropractor, Dr. S.S., received by VA in October 2000.  His 
statement, reprinted here in full, was as follows:

I do believe that it is more then [sic] 
likely that the knee condition that [the 
veteran] has is related to the injury to 
the right knee that he sustained in the 
service.  If you need any further 
information, please do not hesitate to 
contact my office.

In June 2002, and again in July 2002, the RO wrote to Dr. 
S.S. seeking more information regarding the "injury to the 
right knee in service" he referred to in his statement.  To 
date, VA has not received a response to either request.

In November 2001, the Board received a statement from D.M., 
apparently a relative of the veteran, who stated that the 
veteran enlisted in the Navy, and "injured his knee during 
basic training," resulting in a medical discharge.  

In June 2002, and again in July 2002, the RO wrote to D.M. 
asking whether he was present when the veteran injured his 
knee in service, and, if so, to describe the nature of the 
injury.  In a response received by VA in August 2002, D.M. 
stated that he was not present when the veteran injured his 
right knee, and that the veteran was serving in the Navy at 
the time of the injury.  He continued that "I was not there, 
but I know [the veteran] has had a lot of problems with his 
knee since his injury."

Recent private treatment notes dated in 2001 from several 
sources indicate current diagnoses of bilateral 
patellofemoral recurrent dislocation.  Of note is an October 
2001 medical report from University of Iowa Health Care, 
which noted that veteran's report that "his knee pain began 
as a child, even before age 10."

Following a review of this evidence, the Board finds that the 
veteran's right knee disorder clearly and unmistakably 
preexisted service.  The Board observes that the veteran 
complained of right knee pain only a few days after service 
entry, and specifically and repeatedly denied experiencing 
any injury or trauma to the right knee in service.  He also 
consistently stated that he had experienced similar right 
knee problems at least twice in the year prior to service 
entry.  In this regard, the Board notes that while lay 
witnesses are generally not competent to offer evidence which 
requires medial knowledge, such as opinions regarding medical 
causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Finally, 
the Board notes that a Medical Board reviewed the veteran's 
case, and determined that, based upon the quick onset of 
symptoms, the fact that the knee was only symptomatic 
following prolonged running, marching or standing, the lack 
of any injury or trauma to the knee, and the veteran's 
history of previous similar right knee symptomatology, that 
the veteran's disorder preexisted service and was not 
aggravated by service.  Based upon this evidence, the Board 
concludes that the veteran's right knee disorder clearly and 
unmistakably preexisted service.

In addition, the Board determines that there the veteran's 
preexisting right knee disorder clearly and unmistakably was 
not aggravated by service.  While it is clear that the 
veteran's preexisting right knee disorder became symptomatic 
following extensive use, i.e., "prolonged" running, 
marching or standing, as noted above, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  
In this case, the evidence shows that the veteran's right 
knee exhibited "increased symptomatology with training," 
but does not show any increase in the underlying disability, 
diagnosed as recurrent patellar dislocation.  Examinations, 
including x-rays, showed little in the way of objective 
findings throughout service, and there is no competent 
evidence that the veteran's preexisting knee disorder was in 
any way was permanently worsened by his month of military 
service.  In short, it appears that the veteran's right knee 
disorder underwent temporary flare-ups following extensive 
use, but that the underlying disorder did not increase in 
severity, such that aggravation in service is not shown.  
Thus, having determined that there is clear and unmistakable 
evidence both that the veteran right knee disorder existed 
prior to service and that the disease or injury was not 
aggravated by service, the Board determines that the 
presumption of soundness at service entrance has been 
rebutted.

Having determined that the veteran's right knee disorder 
preexisted service, it must next be determined whether the 
veteran's preexisting condition was aggravated by service.  
The Board determines that, based on the discussion above, 
such aggravation has not been shown.  In so finding, the 
Board would also note that while Dr. S.S. stated in October 
2000 that the veteran's current right knee disorder was more 
than likely related to "the injury to the right knee that he 
sustained in service," and D.M. likewise stated that he 
believed that the veteran injured his right knee in service, 
both of these statements are based upon a faulty factual 
premise.  Although Dr. S.S.'s statement relates the veteran's 
right knee disorder to a right knee injury sustained while in 
service, the opinion is based entirely on a history related 
by the veteran and can be no better than the facts alleged by 
him.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  A rejection of the factual predicate 
necessarily involves a rejection of the etiological opinion 
based on that predicate.  As the discussion above indicates, 
the medical evidence contained in the veteran's claims file 
is entirely devoid of any indication that the veteran 
suffered any right knee injury while in service.  On the 
contrary, while in service the veteran repeatedly and 
consistently denied experiencing any right knee injury or 
trauma.  Furthermore, at the time of the veteran's RO hearing 
in December 2002, the veteran was asked by his representative 
whether he had sustained an injury to his knee in service, 
such as a fall.  He replied that he had not, and that he had 
experienced a "gradual onset" of right knee symptomatology 
following extended use.  Therefore, the etiological 
relationship between the right knee injury allegedly incurred 
while in service and the veteran's current right knee 
problems may be characterized as a general conclusion based 
on a history furnished by the veteran that is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1993).

In reaching this decision, the Board has considered the 
veteran's allegation during his December 2002 hearing and in 
various correspondence submitted to VA that service 
connection is warranted because his knee disorder was 
aggravated by constant running and exercising as a 
requirement for military training.  The veteran, however, as 
a layperson, is not competent to offer a medical opinion as 
to the aggravation of any pre-existing knee disorder during 
his period of active duty service.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995), citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  In this respect, while the veteran can 
report his symptoms, his statements as to the cause of any 
claimed aggravation must be supported by competent medical 
evidence, not merely allegations.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  No such evidence has been 
presented.  Hence, the veteran's statements standing alone 
cannot serve as a predicate for granting service connection 
for his right knee disorder.  Therefore, the Board concludes 
that there is no basis in the record upon which service 
connection for a right knee disorder may be granted.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a right knee disorder.  In reaching 
this decision the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a right knee disorder is denied.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


